UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q X QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 000-53232 Axiom Oil and Gas Corp. (Exact name of small business issuer as specified in its charter) Nevada 27-0686445 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1846 E. Innovation Park Dr. Oro Valley, AZ 85755 (Address of principal executive offices) (303) 872-7814 (Issuer’s Telephone Number) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. X YesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). X YesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesX oNo As ofApril 11, 2014, there were 11,252,774shares of the issuer’s $.001 par value common stock issued and outstanding. PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS The accompanying unaudited interim financial statements of Axiom Oil and Gas Corp. (“Axiom”) as of February 28, 2014, and for the three and six months ended February 28, 2014 and February 28, 2013 have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial statement presentation and in accordance with the instructions to Form 10-Q and the rules of the Securities and Exchange Commission (“SEC”), and should be read in conjunction with the auditedfinancial statements and notes thereto contained in Axiom’s Form 10-K filing with the SEC for the year ended August 31, 2013.In the opinion of management, the financial statements contain all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of the financial position and the results of operations for the interim periods. The results of operations for the six months ended February 28, 2014 are not necessarily indicative of the results that may be expected for the full year. 1 INDEX TOFINANCIAL STATEMENTS F-1 Balance Sheets as of February 28, 2014 (unaudited) and August 31, 2013. F-2 Statements of Operations for the three and six months ended February 28, 2014 and February 28, 2013 and the period from Inception of Exploration Stage (September 1, 2010) through February 28, 2014 (unaudited). F-3 Statement of Changes in Stockholders’ Deficiency for the period from Inception of Exploration Stage (September 1, 2010) through February 28, 2014 (unaudited). F-6 Statements of Cash Flows for the six months ended February 28, 2014 and February 28,2013 and the period from Inception of Exploration Stage (September 1, 2010) through February 28, 2014 (unaudited). F-8 Notes to Financial Statements (unaudited). 2 AXIOM OIL AND GAS CORP. (An Exploration Stage Company) Balance Sheets February 28, August 31, (Unaudited) ASSETS Current assets Cash $ 59 $ Total current assets 59 Other Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIENCY Current liabilities Accounts payable and accrued expenses $ $ Notes payable Convertible debentures Total liabilities Commitments and contingencies Stockholders’ deficiency Preferred stock, $0.001 par value, 10,000,000 shares authorized, none issued Common stock, $0.001 par value, 300,000,000 shares authorized, 11,252,774 and 9,912,761 shares issued and outstanding at February 28, 2014 and August 31, 2013, respectively Additional paid-in capital Deficit accumulated from prior operations ) ) Deficit accumulated during the exploration stage ) ) Total stockholders’ deficiency ) ) Total liabilities and stockholders’ deficiency $ $ See accompanying notes to financial statements. F-1 AXIOM OIL AND GAS CORP. (An Exploration Stage Company) Statements of Operations (Unaudited) Period From Inception of Exploration Stage (September 1, For the Three Months Ended For the Six Months Ended 2010) through February 28, February 28, February 28, Expenses Compensation $ General and administrative Exploration Impairment of goodwill Loss before other income (expenses) Other income (expenses) Interest expense ) Forgiveness of debt income Foreign currency gain (loss) ) Gain on sale of subsidiary Finance costs, share-based ) Total other income (expenses) Net loss $ ) $ ) $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding – basic and diluted See accompanying notes to financial statements. F-2 AXIOM OIL AND GAS CORP. (An Exploration Stage Company) Statement of Changes in Stockholders’ Deficiency Period from Inception of Exploration Stage (September 1, 2010) through February 28, 2014 (Unaudited) Deficit Accumulated Deficit Accumulated Additional Other Accumulated During the Total Common Stock Paid-in Comprehensive From Prior Exploration Stockholders' Shares Amount Capital Income Operations Stage Deficiency Balance forward from prior operations, August 31, 2010 $ ) $ $ ) Common stock issued for compensation at $6.25 per share 6 Forgiveness of related party loan payable Stock based compensation for options issued to employees and directors Common stock issued for compensation at $18.75 per share 4 Common stock issued for the acquisition of Axiom Mexico at $6.25 per share 80 Related party rent expense Common stock issued for cash at $6.25 per share Offering costs ) ) Common stock issued for services at $48.75 per share 10 Foreign currency translation Net loss for the year ended August 31, 2011 ) ) Balance August 31, 2011 - Forward $ ) $ ) $ ) See accompanying notes to financial statements. F-3 AXIOM OIL AND GAS CORP. (An Exploration Stage Company) Statement of Changes in Stockholders’ Deficiency Period from Inception of Exploration Stage (September 1, 2010) through February 28, 2014 (Unaudited) Deficit Accumulated Deficit Accumulated Additional Other Accumulated During the Total Common Stock Paid-in Comprehensive From Prior Exploration Stockholders' Shares Amount Capital Income Operations Stage Deficiency Balance August 31, 2011 - Forwarded $ ) $ ) $ ) Stock based compensation for options issued to employees and directors Common stock issued for compensation at $25.25 per share 6 Common stock issued for cash at $6.25 per share 46 Common stock issued for accrued compensation and expenses Common stock issued for cash at $0.625 per share 16 Offering costs ) ) Foreign currency translation ) ) Net loss for the year ended August 31, 2012 ) ) Balance August 31, 2012 ) ) ) Common stock issued for cash at $0.625 per share 54 Offering costs ) ) Common stock issued for accrued compensation and expenses 50 Net loss for the year ended August 31, 2013 ) ) Balance - August 31, 2013 - Forward $ ) $ ) $ ) See accompanying notes to financial statements. F-4 AXIOM OIL AND GAS CORP. (An Exploration Stage Company) Statement of Changes in Stockholders’ Deficiency Period from Inception of Exploration Stage (September 1, 2010) through February 28, 2014 (Unaudited) Deficit Accumulated Deficit Accumulated Additional Other Accumulated During the Total Common Stock Paid-in Comprehensive From Prior Exploration Stockholders' Shares Amount Capital Income Operations Stage Deficiency Balance - August 31, 2013 - Forwarded $ ) $ ) $ ) Common stock issued for rounding of shares in reverse stock split 13 Common stock issued for consulting compensation at $0.20 per share Common stock issued for debt settlement at $0.20 per share Common stock issued for debt settlement at $0.25 per share Common stock issued for consulting compensation for $200, valued at $0.51 per share Stock based compensation for options issued to employees and directors Stock option issued for debt settlement Net loss for the six months February 28, 2014 ) ) Balance – February 28, 2014 $ ) $ ) $ ) See accompanying notes to financial statements. F-5 AXIOM OIL AND GAS CORP. (An Exploration Stage Company) Statements of Cash Flows (Unaudited) Period from Inception of Exploration Stage (September 1, For the Six Months Ended 2010) through February 28, February 28, Cash flows from operating activities Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Stock-based compensation Forgiveness of debt income ) ) Stock-based finance costs Depreciation expense Foreign currency loss Impairment of goodwill Related party rent expense Gain on sale of subsidiary ) Changes in assets and liabilities: Net VAT receivable ) Prepaid expenses and other current assets Other ) Accounts payable and accrued expenses Net cash used in operating activities ) ) ) Cash flows from investing activities Acquisition of equipment ) Cash received in acquisition Net cash used in investing activities ) Cash flows from financing activities Proceeds from issuance of convertible debentures Proceeds from issuance of common stock Offering costs ) ) Proceeds (payments) related parties - net ) Proceeds from notes payable Net cash provided by financing activities Adjustment for change in exchange rate Net decrease in cash ) ) ) Cash balance, beginning of periods Cash balance, end of periods $
